—Judgment unanimously affirmed. Memorandum: Defendant’s conviction of burglary in the second degree is supported by legally sufficient evidence. Defendant’s recent and exclusive possession of the property that constituted the fruits of the burglary, and the absence of credible evidence that the crime was committed by someone else, justified the inference that defendant committed the burglary (see, People v Baskerville, 60 NY2d 374, 382-383; Knickerbocker v People, 43 NY 177; People v Costello, 162 AD2d 276, lv denied 76 NY2d 854; People v Alvarez, 116 AD2d 725, 726, lv denied 67 NY2d 880). The fact finder reasonably could have found that the explanation given by defendant, that he acquired the stolen property after the burglary, was false and not worthy of belief (see, People v Alvarez, supra, at 726; People v Thornton, 104 AD2d 426).
Finally, we conclude that the sentence was neither harsh nor excessive. (Appeal from Judgment of Supreme Court, Erie County, Kasler, J. — Burglary, 2nd Degree.) Present — Callahan, J. P., Green, Fallon, Boomer and Davis, JJ.